Exhibit 10.8
Consulting Agreement




This CONSULTING AGREEMENT ("Agreement") is made and entered into as of the 1st
day of January, 2009 (the “Effective Date”) by and between Merge Healthcare
Incorporated, a Delaware corporation ("Merge Healthcare"), and Merrick RIS LLC
("Merrick RIS").  Hereinafter, either party may be referred to individually as a
“Party” or, collectively, as the “Parties.”
 
WHEREAS, Merrick RIS has a significant investment in Merge Healthcare and is
interested in providing certain management consulting, advice and technical
services to Merge Healthcare in regards to Merge Healthcare’s business; and
 
WHEREAS, Merge Healthcare desires to procure certain management consulting,
expertise and technical services from Merrick RIS pursuant to the terms and
conditions set forth herein.
 
NOW THEREFORE, in consideration of the mutual benefits and promises contained
herein, the sufficiency of which is hereby acknowledged, the Parties hereto
agree as follows.
 
1.
Engagement.  Merge Healthcare hereby engages Merrick RIS as an independent
consultant to provide management expertise and technical services and Merrick
RIS hereby accepts such engagement.  Merrick RIS shall provide services that
include but are not limited to investment relations, strategic planning, turn
around management and various business relationship introductions.  The services
provided hereunder are provided on a non-exclusive basis and shall be undertaken
by Merrick RIS at the direction of the Chief Executive Officer of Merge
Healthcare.

 
 
2.
Services.  All services offered hereunder are provided on a non-exclusive basis
and as needed.  In consideration for the services and in order to reserve the
availability of such services, Merge Healthcare shall pay a quarterly fee to
Merrick RIS as set forth herein.

 
3.
Term and Termination.

 
 
a.
Term.  The term of this Agreement shall be twelve consecutive months running
from the Effective Date hereof and shall terminate, unless otherwise terminated
as provided hereunder, at the close of business on December 31, 2009.  Upon
expiration of the initial term of this Agreement, the Parties may extend the
Agreement upon such written terms as the Parties may mutually agree.

 
 
b.
Voluntary Termination.  Either Party may voluntarily terminate this Agreement
upon ninety (90) days advance notice to the other Party.

 
 
c.
Involuntary Termination.  This Agreement shall terminate immediately in the
event of one Party giving written notice to the other Party of  breach of this
Agreement and provided that the breaching Party in breach has had thirty (30)
days following the date of such notice to cure and has failed to cure such
breach as the Party giving notice reasonably determines.

 
 
4.
Fees.  Merge Healthcare shall pay a flat rate fee to Merrick RIS for the
services provided hereunder.  Such fee shall be in the amount of USD $100,000
for each ninety (90) day period of services.  During the term of this Agreement,
such fee is due and payable in advance on the Effective Date, April 1st, July
1st and October 1st of 2009.  Merge Healthcare agrees to reimburse Merrick RIS
for the actual and reasonable business expenses incurred by Merrick RIS in
connection with the performance of services on behalf of Merge Healthcare as
required hereunder.  Such expenses shall be invoiced to Merge Healthcare on a
monthly basis and shall be payable no later than the 15th day after receipt of
such invoice.  Merrick RIS acknowledges and agrees that the reimbursement of any
third party legal, financial or other professional fees and any material
expenses incurred shall be subject to prior authorization of an appropriate
officer of Merge Healthcare.  Merge Healthcare acknowledges and agrees that it
has an obligation to ensure that its resources will be available to provide
assistance to Merrick RIS with respect to the services provided hereunder.  The
Parties further agree that Merge Healthcare may consider a discretionary
performance fee which amount shall be at the sole option, control and discretion
of Merge Healthcare management and with the approval of the Merge Healthcare
Board of Directors.

 
5.  
Confidential Information.  Due to the nature of the work performed hereunder,
any information belonging to Merge Healthcare with which Merrick RIS may or has
become familiar will be treated as confidential and may not be disclosed to
third parties without the written consent of  Merge Healthcare, whether or not
this Agreement is in effect. Merrick RIS agrees that it and all of it’s
associates, representatives, employees, assignees or successors in interest,
shall keep in strictest confidence all information relating to the products,
methods of manufacture, marketing and sales plans, financial information,
customer and supplier information, pricing information, trade secrets or secret
processes (except information in the public domain) or the business or affairs
of Merge Healthcare which may be acquired in connection with or as a result of
this Agreement (the “Confidential Information”).  Without limiting the
foregoing, any information, ideas, plans, designs, processes, material
compositions, specifications, production techniques, procedures, equipment,
marketing plans, proposals, financial information and customer information
relating to the Company’s business or products which may be acquired by Merrick
RIS in connection with or as a result of this Agreement shall be deemed
“Confidential Information.”  During the term of this Agreement and at any time
thereafter, without the prior written consent of Merge Healthcare, Merrick RIS
will not publish, communicate, divulge, disclose or use any of such Confidential
Information or any other information which has been designated as secret,
confidential, proprietary and/or a trade secret, or which from the surrounding
circumstances in good conscience ought to be treated as secret or
confidential.  Upon termination of this Agreement, Merrick RIS will return to
the Merge Healthcare all documents, graphic materials, designs, plans or other
information furnished to Merrick RIS by Merge Healthcare prior to or during the
term of this Agreement.  Merrick RIS’s obligations under this Section 5 shall
survive termination of this Agreement.

 
6.
Third Party Information.  Merrick RIS agrees and understands that the Merge
Healthcare does not desire to receive the proprietary rights or trade secrets of
third parties if not so authorized, and Merrick RIS agrees not to disclose any
such proprietary rights or trade secrets to Merge Healthcare during the term of
this Agreement.  In addition, Merrick RIS acknowledges that the Merge Healthcare
has received and will in the future receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on Merge
Healthcare’s part to maintain the confidentiality of such information and use it
only for certain limited purposes.  Merrick RIS agrees to hold Third Party
Information in confidence and not to disclose to anyone (other than Merrick RIS
personnel who need to know such information in connection with their work
performed hereunder) or to use, except in connection with Merrick RIS’s work for
Merge Healthcare, Third Party Information unless expressly authorized in writing
by an officer of the Company.

 
7.
No Conflicting Obligations.  Merrick RIS represents and warrants that it is not
bound by or subject to any contractual or other obligation that would be
violated its execution or performance of this Agreement.

 
8.
Non-Interference With Business.  The Parties agree that neither Party shall
solicit or induce any employee, independent contractor or customer of the other
Party to terminate or breach an employment, contractual or other relationship
during the term of this Agreement and for a period of one (1) year immediately
following termination of this Agreement.

 
9.
Indemnification.  Each Party shall indemnify, defend and hold harmless the other
Party from and against all claims and actions, and all expenses incidental to
such claims or actions, based upon or arising out of damage to property or
injuries to persons or other tortuous acts caused or contributed to by the
indemnifying Party or anyone acting under such Party’s direction or control or
in such Party’s behalf in the course of its performance under this Agreement,
provided such indemnification and hold harmless agreement shall not be
applicable to any liability based on the sole negligence of the indemnified
Party.

 
10.
Independent Contractor.  It is expressly understood and agreed that the
relationship of Merrick RIS to Merge Healthcare, as relates to the performance
duties under this Agreement, shall be that of an independent contractor and not
of a partner, agent or employee.  During the term of this Agreement and while
performing its obligations hereunder, Merrick RIS shall not be, in any way, a
legal representative or agent of Merge Healthcare, and shall not have the right
or authority to assume or create any obligation or make any representations of
any kind, express or implied, on behalf of Merge Healthcare or to bind Merge
Healthcare in any respect whatsoever.

 
11.
Entire Agreement.  Any notices required or permitted under this Agreement shall
be in writing and signed by or on behalf of the party giving the notice, and may
be delivered personally or by certified mail.  If mailed, such notice shall be
addressed to the principal office or residence of the addressee as stated herein
or as otherwise designated in writing by the addressee.  Such notice shall be
effective when delivered personally or, if mailed, upon receipt.

 
12.
Notice.  Any notices required or permitted under this Agreement shall be in
writing and signed by or on behalf of the Party giving the notice, and may be
delivered personally or by certified mail.  If mailed, such notice shall be
addressed to the principal office as set forth below.  Such notice shall be
effective when delivered personally or, if mailed, upon receipt.

 
Notice to Merge Healthcare:      Chief Executive Officer
Merge Healthcare Incorporated
6737 W. Washington Street
Milwaukee, Wisconsin  53214
With a copy to:  General Counsel, at the same address


Notice to Merrick RIS LLC:        Chairman
Merrick RIS LLC
233 North Michigan, Suite 2330
Chicago, Illinois  60601


13.
Non-Assign ability.  This Agreement shall not be assignable by either Party, in
whole or in part, without the prior written consent of the other Party.

 
14.
Governing Law.  This Agreement shall be construed and interpreted in accordance
with the laws of the United States and the State of Wisconsin, exclusive of its
conflicts of laws provisions.

 
15.
Severability; Survival; Waiver.  The provisions of this Agreement are several,
and in the event that any provision or portion of this Agreement is declared
illegal or unenforceable, the remainder of the Agreement shall be effective and
binding on the parties.  The rights and obligations pursuant to Section 5 shall
survive and continue after any expiration or termination of this Agreement.  No
waiver of any breach of any of the covenants, agreements or provisions herein
contained shall be construed as a waiver of any subsequent breach of the same or
any other covenant or provision.

 
16.
Entire Agreement; Modification in Writing.  This Agreement contains the entire
and only agreement between the Parties hereto, and supersedes any and all prior
agreements, arrangements, communications or representations whether oral or
written.  This Agreement may not be amended, altered, modified or changed except
by written instrument signed by duly authorized representatives of each Party.

 
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date and year first above written.
 
MERGE HEALTHCARE INCORPORATED
 
MERRICK RIS LLC
     
By:
/s/  Justin C. Dearborn
 
By:
/s/  Jeffrey Bennett
     
Its:
Chief Executive Officer
 
Its:
Managing Director
     
Date:
December 30, 2008
 
Date:
December 30, 2008